Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS CORRECTED NOTICE OF ALLOWANCE IS BEING SENT TO ADDRESS A TYPOGRAPHICAL ERROR THAT WAS PRESENT IN THE PREVIOUS NOTICE OF ALLOWANCE. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 9/24/2021.

The application has been amended as follows: 

In claim 1, line 13, amend to recite:
“wherein a composition ratio of the lithium oxide, the sodium oxide, or the combination thereof contained in the first conductive material and a composition ratio of the lithium oxide, the sodium oxide, or the combination thereof contained in the second conductive material are different.”

In claim 4, line 1, Change from “A metal-air battery comprising” to “The metal-air battery of claim 1,”
In claim 4, delete lines 2-8.

The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggest a metal-air battery in which the cathode has multiple layers with differing compositions of lithium oxide and/or sodium oxide in each layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725